  Exhibit 10.2  

FLUSHING SAVINGS BANK, FSB
EMPLOYMENT AGREEMENT

[Explanatory Note: This agreement supersedes and is identical to the agreement
of the parties filed under Form 8-K on April 26, 2006, except that (i) the date
of this agreement and the commencement date herein has been corrected from May
15, 2006 to May 1, 2006, and (ii) certain other immaterial corrections have been
made.]

                                This EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into as of the 1st day of May 2006, by and between Flushing Savings
Bank, FSB, a savings bank organized and existing under Federal law and having
its executive offices at 1979 Marcus Avenue, Suite E140, Lake Success, New York
11042 (the “Bank”), and Maria A. Grasso residing at <address on file>
(“Officer”).

W I T N E S S E T H:

                                WHEREAS, the Bank considers the availability of
the Officer’s services to be important to the successful management and conduct
of the Bank’s business and desires to secure for itself the availability of her
services; and

                                WHEREAS, for purposes of securing for the Bank
the Officer’s services, the Board of Directors of the Bank (“Board”) has
authorized the proper officers of the Bank to enter into an employment agreement
with the Officer on the terms and conditions set forth herein; and

                                WHEREAS, the Officer is willing to make her
services available to the Bank on the terms and conditions set forth herein;

                                NOW, THEREFORE, in consideration of the premises
and the mutual covenants and obligations hereinafter set forth, the Bank and the
Officer hereby agree as follows:

 

                                Section 1.               Employment.

 

                                The Bank hereby agrees to employ the Officer,
and the Officer hereby agrees to accept such employment, during the period and
upon the terms and conditions set forth in this Agreement.

 

                                Section 2.               Employment Period.

 

                                (a)           Except as otherwise provided in
this Agreement to the contrary, the terms and conditions of this Agreement shall
be and remain in effect during the period of employment (“Employment Period”)
established under this section 2. The Employment Period under this Agreement
shall be for a term commencing on May 1, 2006 and ending on November 21, 2008,
plus such extensions as are provided pursuant to section 2(b) of this Agreement.

                                (b)           On or as of July 1, 2007 and on or
as of each July 1 thereafter, the Employment Period shall be extended for one
additional year if and only if the Board shall have authorized the extension of
the Employment Period prior to July 1 of such year and the Officer shall not
have notified the Bank prior to July 1 of such year that the Employment Period
shall not be so extended. If the Board shall not have authorized the extension
of the Employment Period






--------------------------------------------------------------------------------




2  

prior to July 1 of any such year, or if the Officer shall have given notice of
nonextension to the Bank prior to July 1 of such year, then the Employment
Period shall not be extended pursuant to this section 2(b) at any time
thereafter and shall end on the last day of its term as then in effect.

                                (c)           Upon the termination of the
Officer’s employment with the Bank, the extensions provided pursuant to
section 2(b) shall cease (if such extensions have not previously ceased).

 

                                Section 3.               Title and Duties.

 

                                On the date on which the Employment Period
commences, the Officer shall hold the position of Executive Vice President/Chief
Operating Officer of the Bank. During the Employment Period, the Officer
shall: (a) devote her full business time and attention (other than during
weekends, holidays, vacation periods and periods of illness or approved leaves
of absence) to the business and affairs of the Bank and use her best efforts to
advance the Bank’s interests, including reasonable periods of service as an
officer and/or board member of trade associations, their related entities and
charitable organizations; and (b) perform such reasonable additional duties as
may be assigned to him by or under the authority of the Board. The Officer shall
have such authority as is necessary or appropriate to carry out her duties under
this Agreement.

 

                                Section 4.               Compensation.

 

                                In consideration for services rendered by the
Officer under this Agreement:

                                (a)           The Bank shall pay to the Officer
a salary at an annual rate equal to the greater of (i) $250,000 or (ii) such
higher annual rate as may be prescribed by or under the authority of the Board
(the “Current Salary”). The Officer will undergo an annual salary and
performance review on or about June 30 of each year commencing in 2006. The
Current Salary payable under this section 4 shall be paid in approximately equal
installments in accordance with the Bank’s customary payroll practices.

                                (b)           The Officer shall be eligible to
participate in any bonus plan maintained by the Bank for its officers and
employees.

 

                                Section 5.               Employee Benefits and
Other Compensation.

 

                                (a)           Except as otherwise provided in
this Agreement, the Officer shall, during the Employment Period, be treated as
an employee of the Bank and be entitled to participate in and receive benefits
under the Bank’s employee benefit plans and programs, as well as such other
compensation plans or programs (whether or not employee benefit plans or
programs), as the Bank may maintain from time to time, in accordance with the
terms and conditions of such employee benefit plans and programs and
compensation plans and programs and with the Bank’s customary practices.

                                (b)           The Bank shall provide the Officer
with a suitable automobile for use in the performance of the Officer’s duties
hereunder and shall reimburse the Officer for all expenses incurred in
connection therewith.






--------------------------------------------------------------------------------




3  

                                (c)           The Officer shall be entitled,
without loss of pay, to vacation time in accordance with the policies
periodically established by the Board for senior management officials of the
Bank, which shall in no event be less than four weeks in each calendar year.
Except as provided in section 7(b), the Officer shall not be entitled to receive
any additional compensation from the Bank on account of her failure to take a
vacation, nor shall she be entitled to accumulate unused vacation from one
calendar year to the next except to the extent authorized by the Board for
senior management officials of the Bank.

 

                                Section 6.               Working Facilities and
Expenses.

 

                                The Officer’s principal place of employment
shall be at the offices of the Bank in Nassau County or Queens County, New York
or at such other location upon which the Bank and the Officer may mutually
agree. The Bank shall provide the Officer, at her principal place of employment,
with a private office, stenographic services and other support services and
facilities consistent with her position with the Bank and necessary or
appropriate in connection with the performance of her duties under this
Agreement. The Bank shall reimburse the Officer for her ordinary and necessary
business expenses, including, without limitation, travel and entertainment
expenses, incurred in connection with the performance of her duties under this
Agreement, upon presentation to the Bank of an itemized account of such expenses
in such form as the Bank may reasonably require.

 

                                Section 7.               Termination with Bank
Liability.

 

                                (a)           In the event that the Officer’s
employment with the Bank shall terminate during the Employment Period on account
of:

 

 
             (i)            the Officer’s voluntary resignation from employment
with the Bank within one year following an event that constitutes “Good Reason,”
which is defined as:
 

 
               (A)          the failure of the Bank to elect or to reelect the
Officer to serve as its Executive Vice President/Chief Operating Officer or such
other position as the Officer consents to hold;
   
               (B)          the failure of the Bank to cure a material adverse
change made by the Bank in the Officer’s functions, duties, or responsibilities
in her position with the Bank within sixty days following written notice thereof
from the Officer;
   
               (C)          the failure of the Bank to maintain the Officer’s
principal place of employment at its offices in Nassau County or Queens County,
New York or at such other location upon which the Bank and the Officer may
mutually agree;
   
               (D)          the failure of the Board to extend the Employment
Period within the times provided in section 2(b); provided, however, that such
failure shall not constitute Good Reason until the earlier of 30 days after any
determination by the Board that the Employment Period shall not be so extended
or August 1 of such year;






--------------------------------------------------------------------------------




4

 

 
                (E)           the failure of the Bank to cure a material breach
of this Agreement by the Bank within sixty days following written notice thereof
from the Officer; or
   
                (F)           after a Change of Control (as defined in Section
10), the failure of any successor company to the Bank to assume this Agreement.
 

 
                (ii)           the discharge of the Officer by the Bank for any
reason other than (A) for “Cause” as defined in section 8(b) or (B) the
Officer’s death or “Disability” as defined in section 9(a); or
   
                (iii)          the Officer’s voluntary resignation from
employment with the Bank for any reason within the sixty-day period commencing
six months following a Change of Control, as defined in section 10;

 

then the Bank shall provide the benefits and pay to the Officer as liquidated
damages the amounts provided for under section 7(b).

                              (b)          Upon the termination of the Officer’s
employment with the Bank under circumstances described in section 7(a), the Bank
shall pay and provide to the Officer:

 

 
                (i)            her earned but unpaid Current Salary as of the
date of termination, plus an amount representing any accrued but unpaid vacation
time and floating holidays;
   
                (ii)           if the Officer’s termination of employment occurs
after a Change of Control, a pro rata portion of her bonus for the year of
termination, determined by multiplying the amount of the bonus earned by the
Officer for the preceding calendar year by the number of full months of
employment during the year of termination, and dividing by 12. If the Officer’s
termination of employment occurs prior to a Change of Control, the Compensation
Committee of the Bank may, in its sole discretion, award the Officer a bonus for
the year of termination, in an amount determined by such Committee either at the
time of termination of employment or at the time bonuses to active employees are
awarded, which the Bank shall pay to the Officer promptly after it has been
awarded;
   
                (iii)          the benefits, if any, to which she is entitled as
a former employee under the Bank’s employee benefit plans and programs and
compensation plans and programs;
   
                (iv)          continued health and welfare benefits (including
group life, disability, medical and dental benefits), in addition to that
provided pursuant to section 7(b)(iii), to the extent necessary to provide
coverage for the Officer for the Severance Period (as defined in section 7(c)).
Such benefits shall be provided through the purchase of insurance, and shall be
equivalent to the health and welfare benefits (including cost-sharing
percentages) provided to active employees of the Bank (or any successor thereof)
as from time to time in effect during the






--------------------------------------------------------------------------------




5

 

 
Severance Period.  Where the amount of such benefits is based on salary, they
shall be provided to the Officer based on the highest annual rate of Current
Salary achieved by the Officer during the Employment Period. If the Officer had
dependent coverage in effect at the time of her termination of employment, she
shall have the right to elect to continue such dependent coverage for the
Severance Period. The benefits to be provided under this paragraph (iv) shall
cease to the extent that substantially equivalent benefits are provided to the
Officer (and/or her dependents) by a subsequent employer of the Officer;
   
                (v)           if the Officer is age 55 or older at the end of
the Severance Period, she shall be entitled to elect coverage for himself and
her dependents under the Bank’s retiree medical and retiree life insurance
programs. Such coverage, if elected, shall commence upon the expiration of the
Severance Period, without regard to whether the Officer commences her pension
benefit at such time, and shall continue for the life of each of the Officer and
her spouse and for so long as any of her other covered dependents remain
eligible. The coverage and cost-sharing percentage of the Officer and her
dependents under such programs shall be those in effect under such programs on
the date of the Officer’s termination of employment with the Bank, and shall not
be adversely modified without the Officer’s written consent; and
   
                (vi)          within thirty days following her termination of
employment with the Bank, a cash lump sum payment in an amount equal to the
Current Salary and bonus that the Officer would have earned pursuant to
sections 4(a) and 4(b), respectively, if she had continued working for the Bank
for the Severance Period (basing such bonus on the highest bonus, if any, paid
to the Officer by the Bank under section 4(b) within the three-year period prior
to the date of termination).

 

The lump sum payable pursuant to clause (vi) of this section 7(b) is to be paid
in lieu of all other payments of Current Salary and bonus provided for under
this Agreement relating to the period following any such termination and shall
be payable without proof of damages and without regard to the Officer’s efforts,
if any, to mitigate damages. The Bank and the Officer hereby stipulate that the
damages which may be incurred by the Officer following any such termination of
employment are not capable of accurate measurement as of the date first above
written and that the payments and benefits provided under this section 7(b) are
reasonable under the circumstances as a combination of liquidated damages and
severance benefits. The Officer shall not be entitled to any payment under this
Agreement to make up for benefits that would have been earned under the Bank’s
Retirement Plan, 401(k) Savings Plan, and Supplemental Savings Incentive Plan
(SSIP), and the Flushing Financial Corporation (“Holding Company”) Stock-Based
Profit Sharing Plan had she continued working for the Bank for the Severance
Period.

 

                                (c)            For purposes of section 7, the
Severance Period means:     (i)
in the case of termination of employment prior to November 1, 2006, a period of
6 months;






--------------------------------------------------------------------------------




6

 

(ii)
in the case of termination of employment on or after November 1, 2006, but prior
to the second anniversary of this Agreement, a period of 12 months;
  (iii)
in the case of termination of employment on or after the second anniversary of
this Agreement, a period of 24 months; and
  (iv)
notwithstanding clauses (i), (ii) and (iii) of this section 7(c), in the case of
termination of employment after a Change of Control, a period of 24 months,
without regard to the date of such termination of employment.

 

                (d)           Notwithstanding any contrary provision in this
section 7 or in section 8 or 9, to the extent necessary in order to avoid
penalties under Section 409A of the Internal Revenue Code of 1986, as amended,
payments scheduled to be paid upon termination of employment shall instead be
paid six (6) months after termination of employment.

 

                                Section 8.               Termination for Cause
or Voluntary Resignation Without Good Reason.

 

                                (a)           In the event that the Officer’s
employment with the Bank shall terminate during the Employment Period on account
of:

 

(i) the discharge of the Officer by the Bank for Cause; or     (ii)
the Officer’s voluntary resignation from employment with the Bank for reasons
other than those constituting a Good Reason;

 

then the Bank shall have no further obligations under this Agreement, other than
(A) the payment to the Officer of her earned but unpaid Current Salary as of the
date of the termination of her employment; and (B) the provision of such other
benefits, if any, to which she is entitled as a former employee under the Bank’s
employee benefit plans and programs and compensation plans and programs.

                                (b)           For purposes of this Agreement,
the term “Cause” means the Officer’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.

 

                                Section 9.               Disability or Death.

 

                                (a)           The Officer’s employment with the
Bank may be terminated for “Disability” if the Officer shall become disabled or
incapacitated during the Employment Period to the extent that she has been
unable to perform the essential functions of her employment for 270 consecutive
days, subject to the Officer’s right to receive from the Bank following her
termination due to Disability the following percentages of her Current Salary
under section 4 of this






--------------------------------------------------------------------------------




7  

Agreement:  100% for the first six months, 75% for the next six months and 60%
thereafter for the remaining term of the Employment Period (less in each case
any benefits which may be payable to the Officer under the provisions of
disability insurance coverage in effect for Bank employees).

                                (b)           In the event that the Officer’s
employment with the Bank shall terminate during the Employment Period on account
of death, the Bank shall promptly pay the Officer’s designated beneficiaries or,
failing any designation, her estate a cash lump sum payment equal to her earned
but unpaid Current Salary.

                                (c)           In the event of the Officer’s
termination of employment on account of death or Disability prior to a Change of
Control, the Compensation Committee of the Bank may, in its sole discretion,
award the Officer a bonus for the year of termination, in an amount determined
by such Committee either at the time of termination of employment or at the time
bonuses to active employees are awarded, in which case the Bank shall pay such
bonus to the Officer or, in the event of death, her designated beneficiaries or
estate, as the case may be, promptly after it is awarded. In the event of the
Officer’s termination of employment on account of death or Disability after a
Change of Control, the Bank shall promptly pay the Officer or, in the event of
death, her designated beneficiaries or estate, as the case may be, a pro rata
portion of her bonus for the year of termination, determined by multiplying the
amount of the bonus earned by the Officer for the preceding calendar year by the
number of full months of employment during the year of termination, and dividing
by 12.

 

                                Section 10.             Change of Control.

 

                                For purposes of this Agreement, the term “Change
of Control” means:

                                (a)           the acquisition of all or
substantially all of the assets of the Bank or Flushing Financial Corporation
(“Holding Company”) by any person or entity, or by any persons or entities
acting in concert;

                                (b)           the occurrence of any event if,
immediately following such event, a majority of the members of the Board of
Directors of the Bank or the Holding Company or of any successor corporation
shall consist of persons other than Current Members (for these purposes, a
“Current Member” shall mean any member of the Board of Directors of the Bank or
the Holding Company as of July 18, 2000 and any successor of a Current Member
whose nomination or election has been approved by a majority of the Current
Members then on the Board of Directors);

                                (c)           the acquisition of beneficial
ownership, directly or indirectly (as provided in Rule 13d-3 of the Securities
Exchange Act of 1934 (the “Act”), or any successor rule), of 25% or more of the
total combined voting power of all classes of stock of the Bank or the Holding
Company by any person or group deemed a person under Section 13(d)(3) of the
Act; or

                                (d)           approval by the stockholders of
the Bank or the Holding Company of an agreement providing for the merger or
consolidation of the Bank or the Holding Company with






--------------------------------------------------------------------------------




8  

another corporation where the stockholders of the Bank or the Holding Company,
immediately prior to the merger or consolidation, would not beneficially own,
directly or indirectly, immediately after the merger or consolidation, shares
entitling such stockholders to 50% or more of the total combined voting power of
all classes of stock of the surviving corporation.

 

                                Section 11.             No Effect on Employee
Benefit Plans or Compensation Programs.

 

                                Except as expressly provided in this Agreement,
the termination of the Officer’s employment during the term of this Agreement or
thereafter, whether by the Bank or by the Officer, shall have no effect on the
rights and obligations of the parties hereto under the Bank’s employee benefit
plans or programs or compensation plans or programs (whether or not employee
benefit plans or programs) that the Bank may maintain from time to time.

 

                                Section 12.             Successors and Assigns.

 

                                This Agreement will inure to the benefit of and
be binding upon the Officer, her legal representatives and estate or intestate
distributees, and the Bank and its successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Bank may be sold or otherwise transferred.

 

                                Section 13.             Notices.

 

                                Any communication to a party required or
permitted under this Agreement, including any notice, direction, designation,
consent, instruction, objection or waiver, shall be in writing and shall be
deemed to have been given at such time as it is delivered personally, or five
days after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below or
at such other address as one such party may by written notice specify to the
other party:

                                If to the Officer:

 

  Maria A. Grasso   <address on file>

 

                                If to the Bank:

 

  Flushing Savings Bank, FSB   1979 Marcus Avenue  Suite E140   Lake Success,
New York  11042   Attention:  Secretary of the Bank






--------------------------------------------------------------------------------




9

 

                                Section 14.             Severability.

 

                                A determination that any provision of this
Agreement is invalid or unenforceable shall not affect the validity or
enforceability of any other provision hereof.

 

                                Section 15.             Waiver.

 

                                Failure to insist upon strict compliance with
any of the terms, covenants or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition. A waiver of any provision of this Agreement
must be made in writing, designated as a waiver, and signed by the party against
whom its enforcement is sought. Any waiver or relinquishment of any right or
power hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

 

                                Section 16.             Counterparts.

 

                                This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

 

                                Section 17.             Governing Law.

 

                                This Agreement shall be governed by and
construed and enforced in accordance with (i) the laws of the State of New York,
without reference to conflicts of law principles, and (ii) Federal law, to the
extent such law preempts New York law.

 

                                Section 18.             Headings.

 

                                The headings of sections in this Agreement are
for convenience of reference only and are not intended to qualify the meaning of
any section. Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.

 

                                Section 19.             Entire Agreement;
Modifications.

 

                                This instrument contains the entire agreement of
the parties relating to the subject matter hereof and supersedes in its entirety
any and all prior agreements, understandings or representations relating to the
subject matter hereof. No modifications of this Agreement shall be valid unless
made in writing and signed by the parties hereto.

 

                                Section 20.             Funding.

 

                                The Bank may elect in its sole discretion to
fund all or part of its obligations to the Officer under this Agreement;
provided, however, that should it elect to do so, all assets acquired by the
Bank to fund its obligations shall be part of the general assets of the Bank and
shall be subject to all claims of the Bank’s creditors.






--------------------------------------------------------------------------------




10

 

                                Section 21.             Regulatory Action.

 

                                (a)           Notwithstanding any other
provision of this Agreement to the contrary, this Section 21 shall apply at all
times during the Employment Period.

                                (b)           If the Officer is suspended and/or
temporarily prohibited from participating in the conduct of the affairs of the
Bank by a notice served under 12 U.S.C. 1818(e)(3) and (g)(1), the Bank’s
obligations to the Officer under this Agreement shall be suspended as of the
date of such service unless such service is stayed by appropriate proceedings.
If the charges in such notice are dismissed, the Bank shall (i) pay the Officer
all of the compensation withheld while the Bank’s obligations under this
Agreement were so suspended, and (ii) reinstate in whole any of its obligations
to the Officer which were suspended.

                                (c)           If the Officer is removed and/or
permanently prohibited from participating in the conduct of the Bank’s affairs
by an order issued under 12 U.S.C. 1818(e)(4) or (g)(1), all obligations of the
Bank to the Officer under this Agreement shall terminate as of the effective
date of the order, other than vested rights of the parties accrued as of such
effective date, which shall not be affected.

                                (d)           If the Bank is in default (as
defined in section 3(x)(1) of the Federal Deposit Insurance Act), all
obligations of the Bank under this Agreement shall terminate as of the date of
such default, but this Section 21(d) shall not affect any vested rights of the
Officer accrued as of such date of default.

                                (e)           All obligations of the Bank under
this Agreement shall be terminated, except to the extent it is determined that
continuation of the Agreement is necessary to the continued operation of the
Bank, (i) by the Regional Director of the Office of Thrift Supervision or his or
her designee (“Director”) at the time the Federal Deposit Insurance Corporation
or Resolution Trust Corporation enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the Federal Deposit Insurance Act; or (ii) by the Director at the time the
Director approves a supervisory merger to resolve problems related to operation
of the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition; provided, however, that this Section 21(e) shall not affect
any vested rights of the Officer accrued as of such date of termination.

                                (f)            Any payments made to the Officer
pursuant to this Agreement or otherwise are subject to and conditioned upon
their compliance with 12 U.S.C. § 1828(k) and any regulations promulgated
thereunder.






--------------------------------------------------------------------------------




11  

                                IN WITNESS WHEREOF, the parties have signed this
Agreement as of the day and year first above written.

 

      FLUSHING SAVINGS BANK, FSB

      By:/s/John R. Buran   Name:  John R. Buran   Title:    President & C.E.O.
          /s/ Maria A. Grasso   Maria A. Grasso






--------------------------------------------------------------------------------